Title: Thomas Jefferson to Reuben Perry, 10 December 1812
From: Jefferson, Thomas
To: Perry, Reuben


          Sir Poplar Forest Dec. 10. 12.
          In addition to f the jobs to be done here I must add 3. chimney screens to be made of half inch boards, plain, to fit exactly within the grounds for the architraves of the fireplaces. they are for the West fireplace of the parlour, and the North fireplaces of the East & West rooms, because these rooms having two fireplaces each, the one which has no fire in it draws the smoke of the next room down into the room. the battens are to be within and so shortened as to let the screen be flush on the margin within the ground. you will remember to move the bolt of the South door of the parlour.  I have written to mr Richardson at the Oxford iron works to make the iron backs as soon as he recieves the models from you. I find that for wanting of plumbing the grounds in the parlour, several of them will be to take down when we go to putting up the architraves & cornices. I pray you to have strict attention paid to this in the rooms still to be done. I press mr Goodman to get all the plank ready as soon as possible and rely on your promise to finish every thing as soon as the plank is ready. Accept my best wishes.
          
            Th:
            Jefferson
        